Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 1 of 12




                EXHIBIT 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 2 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 3 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 4 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 5 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 6 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 7 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 8 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 9 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 10 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 11 of 12
Case 2:17-cv-01731-TSZ Document 175-12 Filed 07/29/19 Page 12 of 12
